Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 L.T. Etchison, Jr., Appellant                          Appeal from the 18th District Court of
                                                        Johnson County, Texas (Tr. Ct. No.
 No. 06-15-00134-CR         v.                          F48379). Memorandum Opinion delivered
                                                        by Justice Burgess, Chief Justice Morriss
 The State of Texas, Appellee                           and Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, L.T. Etchison, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.




                                                       RENDERED SEPTEMBER 15, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk